While engaged in his work on a moving truck on the employer’s premises, claimant’s head came into violent contact with a large metal pipe under which the truck was passing. His head was lacerated and he suffered a concussion of the brain, and he was knocked to the ground and received substantial injuries to other parts of his body, from all of which he suffered surgical shock for many hours thereafter. The carrier complains that the hypothetical question put to the medical experts recites assumptions of fact that are not warranted by evidence, viz., that the claimant’s head was struck “ with great force,” that he suffered a “ severe concussion of the brain,” and that the claimant was “ unconscious.” The evidence justified the assumptions that the claimant was struck with great force, and that he had a severe concussion of the brain. In its objections to the hypothetical question the carrier particularized the assumptions of which it complained, and the hypothetical question was changed accordingly. But the carrier did not object to the assumption that the claimant was unconscious. The referee is not presumed to be learned in the law, and when the grounds of objection are particularized, those particulars may not thereafter be enlarged on appeal. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.